UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
FRANCISCO GUZMAN, ROSARO AYALA, MANUEL :
FLORES DOMINGUEZ, NELY OLMOS FLORES,    :
ERNESTO MEJIA GONZALEZ, ONEIDA TACUBA   :         18cv3947(DLC)
MEJIA, MARIO ENRIQUE MUNOZ, GREGORIO    :
PEREZ ORTEGA, PATRICIA PAVIA, ROSA      :     OPINION AND ORDER
PEREZ, ALICIO RAMOS, MARTIN TORRES      :
REYES, S.F.C., D.P.C., B.R.E., O.C.F., :
R.M.F., A.M.M., J.M., M.M., A.M.O.,     :
E.G.R., F.T.R., R.M.R., J.C.R., F.T.V., :
and MAKE THE ROAD NEW YORK,             :
                                        :
                         Plaintiffs,    :
                                        :
               -v-                      :
                                        :
THOMAS T. HECHT & LEONARD H. HECHT,     :
                                        :
                         Defendants.    :
                                        :
----------------------------------------X

APPEARANCES:

For the Plaintiffs:
Lindsay Nash
Juan Basadre
Alexis Makrides
Nolberto Zubia
Jaynah Ross-Mendoza
Kathryn O. Greenberg Immigration Justice Clinic
Benjamin N. Cardozo School of Law
55 Fifth Avenue
New York, New York 10003

Amy S. Taylor
Kendal Nystedt
Jessica Young
Ariel Gould
Make the Road New York
301 Grove Street
Brooklyn, New York 11237

Abena Mainoo
Shannon Daugherty
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006

For the Defendants:
Robert J. Anello
Catherine M. Foti
Peter R. Dubrowski
Morvillo Abramowitz Grand Iason & Anello P.C.
565 Fifth Avenue
New York, New York 10017


DENISE COTE, District Judge:

     Defendants Thomas T. Hecht (“Thomas”) and Leonard H. Hecht

(“Leonard”) (collectively, “the Hechts”) have moved pursuant to

Fed. R. Civ. P. 12(b)(6) to dismiss the claims asserted against

them in the first amended complaint (“FAC”).    For the reasons

that follow, that motion is granted in part.

                            Background

     The following facts are drawn from the FAC and are assumed

to be true for the purposes of this motion.    The Hechts are

licensed attorneys who primarily practice in the area of

immigration law.   Both are affiliated with the firm Thomas T.

Hecht, P.C. (“the Hecht Firm”).   The Individual Plaintiffs are

not citizens of the United States.    They are New York residents

who sought legal advice from the Hecht Firm with respect to

their immigration status.   Plaintiff Make the Road New York

(“MRNY”) is a 501(c)(3) nonprofit organization that provides

education and legal services to support low-income New York


                                  2
residents, including immigrant populations.   26 U.S.C. §

501(c)(3).

     The plaintiffs allege, in essence, that the Hechts

defrauded the Individual Plaintiffs by misrepresenting the

nature of the legal services they would provide and the type of

immigration relief that they would seek on the Individual

Plaintiffs’ behalf.    They allege that the Hechts represented to

them that they were eligible for affirmative immigration relief

based on what the Hechts called the “ten year law,” which would

allow the Individual Plaintiffs to receive work authorization

and/or legal permanent residency based on ten years of residence

in the United States and, in some cases, the fact that they had

U.S. citizen children.   No such affirmative relief exists.    In

fact, plaintiffs allege, the Hechts filed “boilerplate” asylum

applications with the U.S. Citizenship and Immigration Service

(“USCIS”), which resulted in the Individual Plaintiffs being

placed in removal proceedings.   Once in removal proceedings, the

Individual Plaintiffs could ask for cancellation of removal

pursuant to 8 U.S.C. § 1229b(B), which is a discretionary form

of relief.   Denial of that application could result in entry of

an order of removal.

     A brief overview of the structure of our immigration system

is helpful to understanding these allegations.   USCIS is an

agency within the Department of Homeland Security that is tasked


                                  3
with, among other things, adjudicating affirmative requests for

immigration benefits.    An individual need not be in adversarial

removal proceedings in order to file an application for relief

with USCIS.   One available avenue of affirmative relief is an

application for asylum pursuant to 8 U.S.C. § 1158.   To be

eligible for asylum, an applicant bears the burden to establish

that she is a refugee as defined by 8 U.S.C. § 1101(a)(42)(A),

meaning she must demonstrate past persecution or a well-founded

fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.

Id. at § 1158(b)(1)(B)(i); Hong Fei Gao v. Sessions, 891 F.3d

67, 75 (2d Cir. 2018).

     Irrespective of immigration status, any alien who is

physically present in the United States or who arrives in the

United States, whether or not at a designated port of arrival,

may apply to USCIS for asylum.   8 U.S.C. § 1158(a)(1).   Unless

an applicant can demonstrate “the existence of changed

circumstances which materially affect the applicant’s

eligibility for asylum or extraordinary circumstances relating

to the delay in filing an application,” he or she must apply for

asylum within one year of entering the United States.     Id. at §§

1158(a)(2)(B), (D).   Asylum applicants who are unsuccessful and

do not otherwise have lawful status are referred to the




                                  4
Executive Office for Immigration Review (“EOIR”) to be placed in

removal proceedings pursuant to 8 C.F.R. § 208.14(c)(1).

     EOIR, commonly referred to as “immigration court,” is an

agency of the Department of Justice.   It adjudicates adversarial

administrative removal proceedings which are prosecuted for the

government by attorneys from Immigration and Customs Enforcement

(“ICE”), which is an agency of the Department of Homeland

Security.   It also includes the Board of Immigration Appeals

(“BIA”), which hears appeals from immigration courts nationwide.

An alien who is in removal proceedings in EOIR may raise a

request for asylum as a defense to removal.   Additionally, an

alien in removal proceedings may seek cancellation of removal

pursuant to 8 U.S.C. § 1229b.

     Cancellation of removal is a discretionary remedy, which

allows the Attorney General to cancel removal or adjust the

status of an inadmissible or deportable alien who (1) has been

physically present in the United States for ten years or more,

(2) has been a person of good moral character during that

period, (3) has not been convicted of certain offenses, and (4)

is able to establish that removal would result in “exceptional

and extremely unusual hardship to the alien’s spouse, parent, or

child, who is a citizen of the United States or an alien

lawfully admitted for permanent residence.”   Id. at §

1229b(b)(1).   Cancellation of removal is a defense to removal.


                                 5
It is not a benefit for which an alien can apply outside of

adversarial removal proceedings.       Id.

     According to the FAC, each of the Individual Plaintiffs are

aliens who sought legal advice from the Hechts regarding their

immigration status.   The Individual Plaintiffs report that,

after short interviews, the Hechts or their agents represented

that the Individual Plaintiffs were eligible for lawful

permanent residency because they had ten years of residence in

the United States and/or U.S. citizen children.       The Hechts

would sometimes refer to this in Spanish as the “ten year law”

(“ley de diez años”) or “ten year visa.”       Individual Plaintiffs

who subsequently visited the Hechts’ office would sometimes note

the reason for their visit on the office sign-in sheet as “diez

años” (“ten years”) or “por tiempo” (“for time”).       Defendants

then instructed the Individual Plaintiffs to sign several

documents, written in English, that they said were necessary to

apply for lawful permanent residency.

     Each of the Individual Plaintiffs is a native Spanish

speaker.   All but two of them are alleged to speak, read, and

understand “limited” or “very limited” English.       The defendants

did not translate the documents into Spanish, nor did they

explain the contents of the documents.       When the Individual

Plaintiffs asked questions about their applications, defendants

refused to answer and told them to simply trust them because


                                   6
they were attorneys.   The Hechts charged the Individual

Plaintiffs legal fees in installments, generally beginning with

an initial payment at the first visit.

     Following the initial meetings, the Hechts submitted asylum

applications to USCIS on behalf of the Individual Plaintiffs.

With one exception, the defendants did not tell the Individual

Plaintiffs that they were submitting these asylum applications.

Nor did they tell the Individual Plaintiffs that asylum

applications could -- and indeed, were intended to -- result in

the Individual Plaintiffs being placed in removal proceedings.

     In some cases, the Hechts directed the plaintiffs to sign

blank or incomplete application forms.   Form I-589, which is a

standard form for asylum application, requires an individual

preparing that form to attest that they prepared the application

at the request of the applicant and that it was read to the

applicant in a language that the applicant understands.

Plaintiffs allege that the Hechts did not ask any questions

during their interview to determine whether they might be

eligible for asylum.

     As explained above, asylum applications normally must be

submitted within one year of an alien’s arrival in the United

States.   Each of the asylum applications prepared by the Hechts

for the Individual Plaintiffs invoked “changed circumstances” to

excuse late filing, without any further detail or explanation.


                                 7
Each application claimed asylum on the basis of membership in a

particular social group and harm or mistreatment to United

States citizen children if they returned to their home country.

The asylum applications prepared by the Hecht Firm were

submitted by mail across state lines to USCIS’s Vermont Service

Center, in St. Albans, Vermont.

     In some cases, the Individual Plaintiffs first learned that

an asylum application had been submitted on their behalf when

they received notices from USCIS acknowledging receipt of their

application or scheduling an upcoming asylum interview.   In some

cases this information came via correspondence from the

defendants.   Some of the Individual Plaintiffs called or visited

the Hecht Firm to ask about notices related to their asylum

applications.   They were told by individuals at the Hecht Firm

that it had submitted asylum applications on their behalf and

that this was a “standard” first step to obtaining relief under

the “ten year law.”   At no time did defendants disclose to the

Individual Plaintiffs that the asylum applications could or

would result in their being placed in removal proceedings.

     On May 2, 2018, the plaintiffs commenced this action

against the Hechts, the Hecht Firm, and Luis Guerrero.    In their

initial complaint, the plaintiffs asserted claims for violation

of the federal Racketeer Influenced and Corrupt Organizations

(“RICO”) statute, as well as state law claims for fraud and


                                  8
deceit, deceptive business practices under New York General

Business Law § 349, unjust enrichment, and breach of fiduciary

duty.   Defendants moved to dismiss that complaint on July 27,

2018.   The plaintiffs filed the FAC on August 31, 2018, thereby

mooting the July 27 motion to dismiss.    The FAC asserts the same

claims against defendants Thomas and Leonard Hecht but not the

claims against the Hecht Firm and Luis Guerrero.    Defendants

renewed their motion to dismiss on October 5, 2018.    That motion

became fully submitted on December 7, 2018.

                            Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”    Sierra Club v. Con-

Strux, LLC, 911 F.3d 85, 88 (2d Cir. 2018) (citation omitted).

A claim to relief is plausible when the factual allegations in a

complaint “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Progressive Credit Union v. City of New York, 889 F.3d 40, 48

(2d Cir. 2018) (citation omitted).    “[T]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”    Carlin v. Davidson Fink LLP, 852

F.3d 207, 212 (2d Cir. 2017).    The plaintiff must plead enough

facts to “nudge[] [his] claims across the line from conceivable




                                  9
to plausible . . . .”    Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

     When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”    Coalition for

Competitive Electricity, Dynergy Inc. v. Zibelman, 906 F.3d 41,

48-49 (2d Cir. 2018 (citation omitted).    “A complaint is deemed

to include any written instrument attached to it as an exhibit

or any statements or documents incorporated in it by reference.”

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016)

(citation omitted).    A court may also consider documents that

are “integral to the complaint.”    Goel v. Bunge, Ltd., 820 F.3d

554, 559 (2d Cir. 2016).    “A document is integral to the

complaint where the complaint relies heavily upon its terms and

effect.”   Id.   A court may consider “documents that the

plaintiffs either possessed or knew about and upon which they

relied in bringing the suit . . . .”    Rothman v. Gregor, 220

F.3d 81, 88 (2d Cir. 2000).    A court may also take judicial

notice of “relevant matters of public record.”    Giraldo v.

Kessler, 694 F.3d 161, 164 (2d Cir. 2012).




                                   10
     I. Civil RICO Claims

     18 U.S.C. § 1964(c) provides a private right of action to

“[a]ny person injured in his business or property by reason of a

violation of [18 U.S.C. § 1962] . . . .”    18 U.S.C. § 1964(c).

To state a claim under this section, a plaintiff must adequately

allege “(1) that Defendants violated section 1962 and (2) that

[plaintiffs] suffered an injury to [their] ‘business or

property,’ but also (3) that [their] injury was cause ‘by reason

of’ the RICO violation -- a standard that we have equated to the

familiar ‘proximate cause’ standard.”    D’Addario v. D’Addario,

901 F.3d 80, 96 (2d Cir. 2018).

     “A plaintiff bringing a civil RICO claim must allege an

injury to his ‘business or property;’ he cannot, for example,

recover for personal injuries.”   Bascuñán v. Elsaca, 874 F.3d

806, 817 (2d Cir. 2017) (citation omitted).    “[T]he requirement

that the injury be to the plaintiff’s business or property means

that the plaintiff must show a proprietary type of damage, or,

in other words, an economic injury.”    Id. (citation omitted).

     Proximate cause for RICO purposes requires “some direct

relation between the injury asserted and the injurious conduct

alleged.   A link that is too remote, purely contingent, or

indirect is insufficient.”   Hemi Group, LLC v. City of New York,

559 U.S. 1, 9 (2010) (citation omitted); Empire Merchants, LLC

v. Reliable Churchill LLLP, 902 F.3d 132, 141 (2d Cir. 2018).


                                  11
Courts “rarely go beyond the first step when assessing causation

under civil RICO.    And what falls within that first step depends

in part on an assessment of what is administratively possible

and convenient.”    Empire Merchants, 902 F.3d at 141 (citation

omitted); see also, Hemi Group, 559 U.S. at 10 (“[T]he general

tendency of the law, in regard to damages at least, is not to go

beyond the first step.”).    Factors relevant to administrative

convenience include: (1) “whether it would [be] difficult to

determine how much the tortious conduct injured the [plaintiff],

as compared to other factors,” and (2) “whether more directly

injured victims would be better suited as plaintiffs.”    Empire

Merchants, 902 F.3d at 141.

     18 U.S.C. § 1962(c) makes it unlawful “for any person

employed by or associated with any enterprise engaged in, or the

activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct

of such enterprise’s affairs through a pattern of racketeering

activity or collection of unlawful debt.”    To establish a

violation of Section 1962(c), “a plaintiff must show (1) conduct

(2) of an enterprise (3) through a pattern (4) of racketeering

activity.”   Kim v. Kimm, 884 F.3d 98, 103 (2d Cir. 2018)

(citation omitted).    “The requirements of section 1962(c) must

be established as to each individual defendant.”    DeFalco v.

Bernas, 244 F.3d 286, 306 (2d Cir. 2001).


                                  12
     Section 1962(d) makes it unlawful for any person to

conspire to violate the other subsections of Section 1962.     18

U.S.C. § 1962(d).   “To state a RICO conspiracy a plaintiff must

allege the existence of an agreement to violate RICO’s

substantive provisions.”   Williams v. Affinion Grp., LLC, 889

F.3d 116, 124 (2d Cir. 2018) (citation omitted).

     “The existence of [a RICO] ‘enterprise’ -- one existing

separate and apart from the pattern of activity in which it

engages -- is a necessary element of a section 1962(c)

violation.”   D’Addario, 901 F.3d at 99 (citation omitted).    An

“enterprise” is defined by statute as “any individual

partnership, corporation, association, or other legal entity,

and any union or group of individuals associated in fact

although not a legal entity.”    18 U.S.C. § 1961(4).   “In order

to participate, directly or indirectly, in the conduct of such

enterprise’s affairs, . . . one must have some part in directing

those affairs.”   United States v. Praddy, 725 F.3d 147, 155 (2d

Cir. 2013) (citing Reves v. Ernst & Young, 507 U.S. 170, 179

(1993)) (emphasis omitted).

     Racketeering activity is defined to include any act

indictable under various specified federal statutes, including

the mail fraud statute, 18 U.S.C. § 1341, and the visa fraud

statute, 18 U.S.C. § 1546.    A pattern of racketeering activity

is defined by the RICO statute as “at least two acts of


                                  13
racketeering activity” within a ten-year period.”     Id. at §

1691(5).    “Although at least two predicate acts must be present

to constitute a pattern, two acts alone will not always suffice

to form a pattern.”   DeFalco, 244 F.3d at 306.

     Mail fraud occurs when a person “having devised or

intending to devise any scheme or artifice to defraud,” uses the

mail “for the purpose of executing such scheme or artifice or

attempting so to do.”   18 U.S.C. § 1341.    The elements of mail

fraud are thus “(1) a scheme to defraud, (2) money or property

as the object of the scheme, and (3) the use of the mails . . .

to further the scheme.”   United States v. Finazzo, 850 F.3d 94,

105 n.12 (2d Cir. 2017) (citation omitted).     “A scheme to

defraud is a plan to deprive a person of something of value by

trick, deceit, chicane or overreaching.     To make out such a

scheme, a plaintiff must provide proof of a material

misrepresentation.”   Williams, 889 F.3d at 124 (citation

omitted).   “A statement is material if the misinformation or

omission would naturally tend to lead or is capable of leading a

reasonable person to change his conduct.”     United States v.

Weaver, 860 F.3d 90, 94 (2d Cir. 2017) (citation omitted).       The

“scheme to defraud” element also requires “the specific intent

to harm or defraud the victims of the scheme.”     United States v.

Halloran, 821 F.3d 321, 330 & n.2 (2d Cir. 2016) (citation

omitted).   “Of course, fraudulent intent is rarely susceptible


                                  14
of direct proof, and must instead be established by legitimate

inferences from circumstantial evidence.”    United States ex rel.

O’Donnell v. Countrywide Home Loans, Inc., 822 F.3d 650, 659 (2d

Cir. 2016) (citation omitted).    Although money or property must

be the object of the scheme, the mail fraud statute is not

“limited to schemes in which the party whose money or property

is the object of the scheme is the same party whom a fraudster

seeks to deceive.”    United States v. Greenberg, 835 F.3d 295,

306 (2d Cir. 2016).    Similarly, while the mails must be used to

further the scheme, there is no requirement that the items

mailed must themselves be fraudulent.    Williams, 889 F.3d at

125.    “The gravamen of the offense is the scheme to defraud, and

any mailing that is incident to an essential part of the scheme

satisfies the mailing element, even if the mailing itself

contains no false information.”    Bridge v. Phoenix Bond &

Indemnity Co., 553 U.S. 639, 647 (2008).

       18 U.S.C. § 1546(a) creates the crime of visa fraud and

provides, in pertinent part:

       [w]hoever knowingly makes under oath, or . . .
       knowingly subscribes as true, any false statement with
       respect to a material fact in any application,
       affidavit, or other document required by the
       immigration laws or regulations prescribed thereunder,
       or knowingly presents any such application, affidavit,
       or other document which contains any such false
       statement or which fails to contain any reasonable
       basis in law or fact




                                  15
shall be guilty of visa fraud.   “Visa fraud . . . has five

elements: the defendant (1) knowingly (2) presented (3) an

application or document required by the immigration laws (4)

that contained a false statement (5) as to a material fact.”

United States v. Archer, 671 F.3d 149, 154 (2d Cir. 2011).     A

falsehood is “material” if it “has a natural tendency to

influence the decisions of the decision maker.”   United States

v. Wu, 419 F.3d 142, 144 (2d Cir. 2005).   “[T]he proper context

in which to assess the materiality of a falsehood under 18

U.S.C. § 1546(a) is the entire immigration process directed at

an ultimate result that defendant sought when asserting the

falsehood.”   Id. at 146

     The plaintiffs’ allegations of mail fraud and visa fraud

are subject to the heightened pleading requirements of Fed. R.

Civ. P. 9(b).   Rule 9(b) provides, “[i]n alleging fraud or

mistake, a party must state with particularity the circumstances

constituting fraud or mistake.   Malice, intent, knowledge, and

other conditions of a person’s mind may be alleged generally.”

Fed. R. Civ. P. 9(b).   Under Rule 9(b), “though mental states

may be pleaded generally, Plaintiffs must nonetheless allege

facts that give rise to a strong inference of fraudulent

intent.”   Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec.,

LLC, 797 F.3d 160, 171 (2d Cir. 2015) (citation omitted).     A

“strong inference” of fraud may be established by alleging facts


                                 16
showing either (1) a “motive and opportunity to commit the

fraud”; or (2) “strong circumstantial evidence of conscious

misbehavior or recklessness.”   Employees’ Ret. Sys. of Gov’t of

the Virgin Islands v. Blanford, 794 F.3d 297, 306 (2d Cir. 2015)

(citation omitted).   When a plaintiff alleges mail fraud, “[t]he

complaint must detail the specific statements that are false or

fraudulent, identify the speaker, state when and where the

statements were made, and explain why the statements are

fraudulent.”   Williams, 889 F.3d at 124.

     A. The Mail Fraud and Visa Fraud Predicates

     Applying this heightened pleading standard, the plaintiffs

have adequately alleged the predicate mail fraud.   The FAC sets

forth particularized allegations indicating that the defendants

were engaged in a “scheme to defraud.”   Each of the Individual

Plaintiffs has alleged that they met with the Hechts, in their

offices, on or about a certain date, and that, at those

meetings, the Hechts made material misrepresentations and

omissions about the nature of the services they would provide to

the Individual Plaintiffs.   As alleged, at no point prior to

filing an asylum application did the Hechts inform any of the

Individual Plaintiffs that they intended to do so, with one

exception.   Nor did the Hechts disclose that the ultimate -- and

intended -- result of filing these applications would be

placement of the Individual Plaintiffs in removal proceedings.


                                 17
Each of these misrepresentations or omissions is, at the very

least, “capable of leading a reasonable person to change his

conduct.”   Weaver, 860 F.3d at 94.    Indeed, the Individual

Plaintiffs allege that, had the Hechts been forthright about

their intended course of action, the Individual Plaintiffs would

not have engaged their services or agreed to pay their fees.

     The plaintiffs have also adequately pleaded that the Hechts

acted with the requisite fraudulent intent.     The facts alleged

in the FAC plausibly demonstrate both a motive and an

opportunity to defraud.   The motive is clear -– monetary gain in

the form of legal fees.   Further, the FAC contains

particularized facts demonstrating that the Hechts had an

opportunity to defraud the plaintiffs, who are described as

vulnerable individuals, by taking advantage of their lack of

English language skills and their ignorance of immigration law.

     The defendants argue that general allegations that a party

would profit are insufficient to allege scienter under Rule

9(b).   This argument is unavailing.    The FAC makes specific

allegations about the fees that were paid to the Hechts directly

in exchange for their allegedly fraudulent services.     The cases

cited by the defendants are readily distinguishable.     See, e.g.

In re Take-Two Interactive Securities Litigation, 551 F. Supp.

2d 247, 273 (S.D.N.Y. 2008) (allegation of incentive




                                 18
compensation does not adequately allege motive to commit

securities fraud).

     With regard to the second element, the object of the

alleged fraud was “money or property” in the form of legal fees

paid by the Individual Plaintiffs to the Hecht Firm.     The third

element -- use of the mails in furtherance of the scheme -- is

not in dispute.     The FAC asserts that the defendants mailed the

I-589 forms across state lines when they submitted them to USCIS

in Vermont. 1

     The plaintiffs have also adequately pleaded the predicate

visa fraud.     The defendants contend that the I-589 forms they

submitted on behalf of the Individual Plaintiffs were “weak --

but substantively truthful,” and thus cannot form the basis of a

predicate visa fraud.     The FAC alleges, however, that the Hechts

did not collect any information from the Individual Plaintiffs

that would allow them to make an honest representation that the

Individual Plaintiffs were eligible for asylum.     Nonetheless, on

each I-589, the Hechts affirmed that they had prepared the

application at the request of the Individual Plaintiffs based

information of which they had knowledge or was provided to them

by the Individual Plaintiffs, and that they had read the


1 While not strictly necessary to support their mail fraud claim,
the plaintiffs have alleged that those I-589 forms, which were
sent via the mails, contained materially false statements, as
set forth in more detail below.

                                   19
contents of the form to their clients in a language that the

clients understood.   The FAC asserts that this was not true.

This is a material misrepresentation.   This declaration is a

required part of Form I-589 and failure to complete it would

result in USCIS’s rejection of an asylum application.   The

purpose of this declaration is to deter visa fraud and ensure

that USCIS can adjudicate asylum applications on the basis of

truthful and accurate information.    The declaration requires the

preparer to acknowledge that he or she is “aware that knowing

placement of false information on the Form I-589 may also

subject me to   . . . criminal penalties under 18 U.S.C. §

1546(a) [the visa fraud statute].”

     The Hechts also argue that the plaintiffs cannot rely on

visa fraud as a predicate for their RICO claims because they

lack standing to bring a visa fraud claim.   This argument is

unavailing.   The defendants specifically contend that the

Individual Plaintiffs were not the recipients of the fraudulent

asylum applications and the alleged fraud did not target them.

While the Second Circuit has not addressed this precise issue,

it has held in another context that the clients of an attorney

convicted of visa fraud may be “victims” of that fraud for the

purpose of restitution.   As the Second Circuit observed in

United States v. Archer, “if [the attorney’s] clients thought




                                 20
they were buying his honest legal services, they may well have

been victims of his visa fraud conspiracy.”     671 F.3d at 172.

     Moreover, it is well established for other RICO fraud

predicates that a plaintiff seeking recovery need not allege

that he or she was the defrauded party.     The plaintiff need only

allege that a fraud was perpetrated with the intent and effect

of causing injury to the plaintiff’s money or property.     See

Greenberg, 835 F.3d at 306 (mail and wire fraud).     The same

principle should apply here.     The plaintiffs have adequately

alleged that the Hechts committed visa fraud with the intent of

depriving the Individual Plaintiffs of their money or property

in the form of legal fees.     That is sufficient to state a claim

for visa fraud as a RICO predicate.

     The defendants cite Walters v. McMahen, 684 F.3d 435, 444

(4th Cir. 2012), for the proposition that a violation of Section

1546 is “fundamentally [a] crime[] against the government of the

United States . . .” and therefore cannot be the cause of a RICO

plaintiff’s injury.     As demonstrated below, the causal chain

here is significantly less attenuated than that in Walters.       In

that case, a group of hourly-wage employees sued their employer

for a civil RICO violation, alleging that the employer produced

fraudulent I-9 documents in violation of 18 U.S.C. § 1546(b) in

order to hire aliens not authorized to work in the United

States.   Id. at 437.    The plaintiffs alleged that this practice


                                   21
has the effect of depressing hourly wages for all employees.

Id. at 438.   The Fourth Circuit rejected that claim, noting that

the false attestations made on the I-9 forms do not directly

impact the plaintiffs’ wage levels and were merely “one step in

a chain of events that ultimately may have resulted in the

employment of unauthorized aliens . . . .”   Id. at 444   Here,

the Individual Plaintiffs’ alleged injury is a direct

consequence of the alleged visa fraud.

     B. RICO Enterprise and Conspiracy

     The FAC adequately alleges that the Hecht Firm, which is a

professional corporation, qualifies as an “enterprise” for the

purposes of Section 1962.   The allegations in the FAC are also

sufficient to establish a “pattern” of racketeering activity.

Each of the thirty-three Individual Plaintiffs alleges a

separate act of racketeering activity.   The plaintiffs have

therefore adequately pleaded a violation of Section 1962(c).

They have also adequately alleged a violation of Section

1962(d), which simply requires that there be a conspiracy to

violate another provision of Section 1962.   The plaintiffs have

alleged that Thomas and Leonard Hecht agreed to “participate in

the conduct of an enterprise’s affairs through a pattern of

racketeering activity.”   United States v. Zemlyansky, 908 F.3d

1, 11 (2d Cir. 2018) (citation omitted).




                                 22
     C. RICO Standing

     The Individual Plaintiffs have alleged sufficient facts to

state a plausible civil RICO claim under Section 1964(c).    As

described above, the plaintiffs have plausibly alleged a

violation of Section 1962(c).    The Individual Plaintiffs have

also alleged damages to their property in the form of the legal

fees that they paid to the Hechts in exchange for what turned

out to be fraudulent services.    In general, monetary damages are

considered to be “injury to property.”    See, e.g., First

Nationwide Bank v. Gelt Funding Corp., 27 F.3d 763, 768 (2d Cir.

1994); Bankers Trust Co. v. Rhoades, 741 F.2d 511, 516 (2d Cir.

1984) (“[The plaintiff] has alleged that it has been deprived of

various sums of money by the defendants’ activities.    There is

no question that this constituted ‘injury in its business or

property’ . . . .”).

     The defendants contend that the legal fees the Individual

Plaintiffs paid to the Hechts are “personal expenses” that do

not qualify as “injury to business or property,” because RICO

does not provide a remedy to defrauded consumers.    The cases

they cite for this proposition are inapposite. 2   Savastano v.


2 The holding in Van Schaick v. Church of Scientology of
California, Inc., 535 F. Supp. 1125, 1137 (D. Mass. 1982) has
been rejected by the Supreme Court. See Sedima, S.P.R.L. v.
Imrex Co., Inc., 473 U.S. 479, 495-97 & n.15 (rejecting any
requirement of “racketeering injury” or “competitive injury” to
business for RICO purposes).

                                  23
Thompson Medical Co., Inc., 640 F. Supp. 1081, 1087 (S.D.N.Y.

1986) (injury from false advertising).    Out of pocket losses

qualify as an injury to property.     See, e.g., Bascuñan, 874 F.3d

at 810 (misappropriation of cash and theft of bearer shares); In

re U.S. Foodservice Inc. Pricing Litigation, 729 F.3d 108, 122-

23 (2d Cir. 2013) (payments made on fraudulent invoices).      The

Individual Plaintiffs have thus adequately alleged a harm to

their business or property that was proximately caused by the

defendants’ RICO violations.

     The defendants are correct, however, that MRNY has failed

to state a claim under Section 1964(c) because it has failed to

allege that it suffered injury to business or property that was

proximately caused by the Hechts’ fraudulent scheme.    MRNY’s

asserted injury relies on multiple inferential steps to find

that it suffered a cognizable RICO harm.    Specifically, MRNY

alleges that it has had to dedicate resources to mitigating the

harm caused by the “ten-year” fraud by taking on or finding

representation for the Hechts’ former clients and by conducting

outreach and education about the “ten year scheme.”    These

alleged injuries are too attenuated to make out a civil RICO

claim.   Additionally, there are more directly injured victims

here who are better suited as plaintiffs -- including the

Individual Plaintiffs.   MRNY’s alleged injury is entirely

derivative of the injury alleged by the Individual Plaintiffs.


                                 24
MRNY therefore lacks standing to pursue a civil RICO claim under

18 U.S.C. § 1964(c). 3

     Finally, the Hechts assert that this is essentially action

for attorney malpractice.   It is not.    The plaintiffs do not

simply allege that the Hechts provided bad legal advice or

pursued a questionable legal strategy to obtain the relief that

the Individual Plaintiffs sought.     Rather, the allegation is

that the Hechts misled the plaintiffs, misrepresented the nature

of the services they would provide, and took legal action on

their behalf without first obtaining their permission or indeed

even informing them of their intended strategy.     In exchange for

their allegedly fraudulent services, the defendants charged the

Individual Plaintiffs legal fees, thus depriving them of “money”

or “property.”

     In support of this motion, the defendants have offered

government policy documents, ethical guidance from the American

Immigration Lawyer’s Association, and a declaration indicating

that the legal strategy that is the subject of this action was

successfully employed by the Hechts on behalf of “hundreds” of

their clients.   This evidentiary submission may not properly be

considered on a motion to dismiss, which is addressed to the


3 For the avoidance of doubt, this conclusion is limited to
statutory standing pursuant to Section 1964. It has no bearing
on MRNY’s Article III standing, which has not been challenged in
this motion.

                                 25
adequacy of the FAC and not the weighing of evidence. 4   In any

event, that evidence is irrelevant to the FAC’s core allegation

that the defendants defrauded the Individual Plaintiffs by

misrepresenting the nature of their legal services or through

material omissions about those services.

     II. State Law Claims

     Because the Individual Plaintiffs’ civil RICO claim

survives, the Court exercises supplemental jurisdiction over

their state law claims. 5   The defendants’ motion to dismiss the

Individual Plaintiffs’ state law claims sounding in fraud on

Rule 9(b) grounds is denied for substantially the reasons

discussed above.   The Individual Plaintiffs have adequately

pleaded fraud in satisfaction of the heightened requirements of

Rule 9(b).

     The defendants’ motion to dismiss the plaintiffs’ claim for

Deceptive Business Practices under New York General Business Law

§ 349 is also denied.   In order to state a claim under Section

349, “a plaintiff must allege that a defendant has engaged in


4 This declaration as well as exhibits attached to it are the
subject of a motion to strike filed by the plaintiffs. Because
this evidence is not considered for the purposes of this motion
to dismiss, the motion to strike is denied as moot.

5 While the FAC refers only to “Plaintiffs” when asserting state-
law claims, the claims described therein clearly belong to the
Individual Plaintiffs, and not MRNY. The FAC indicates that
MRNY seeks only injunctive relief on its own behalf, pursuant to
18 U.S.C. § 1964(c).

                                  26
(1) consumer-oriented conduct that is (2) materially misleading

and that (3) plaintiff suffered injury as a result of the

allegedly deceptive act or practice.”    City of New York v.

Smokes-Spirits.com, Inc., 12 N.Y.3d 616, 621 (2009).    “As a

threshold matter, in order to satisfy General Business Law § 349

plaintiffs' claims must be predicated on a deceptive act or

practice that is consumer oriented.”     Carlson v. Am. Int'l Grp.,

Inc., 30 N.Y.3d 288, 309 (2017) (citation omitted).

     For substantially the reasons described above, the

Individual Plaintiffs have adequately pleaded that the Hechts

engaged in materially misleading consumer-oriented conduct and

that the plaintiffs suffered injury as a result.    The defendants

contend that the plaintiffs have failed to plead that the

defendants’ conduct was directed at the public at large.    This

argument is unavailing.   The FAC plausibly alleges that the

Hechts’ allegedly fraudulent scheme was targeted at the

immigrant community.

                            Conclusion

     The defendants’ October 5 motion to dismiss is granted with

respect to MRNY.   It is denied with respect to the Individual




                                 27
Plaintiffs’ claims.   The plaintiffs’ November 16, 2018 motion to

strike is denied as moot.


Dated:    New York, New York
          March 22, 2019


                               ____________________________
                                      DENISE COTE
                               United States District Judge




                                 28
